Citation Nr: 0421678	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  98-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1953 to March 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's application to 
reopen a claim for service connection for a psychiatric 
disorder.  

The veteran appeared and testified at a RO hearing in 
February 1998 and at a videoconference personal hearing in 
October 1999 before the undersigned Veterans' Law Judge 
(previously referred to as Board Member).  Transcripts of the 
hearings are of record. 

In March 2000, the Board remanded the claim to the RO for 
initial consideration of evidence received without waiver of 
initial RO review.  The RO considered the additional 
evidence, issued a statement of the case, and returned the 
claim to the Board. 

By a December 2001 decision, the Board determined, in part, 
that new and material evidence had been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, but denied the reopened service 
connection claim on the merits.  That portion of December 
2001 Board decision to deny the reopened service connection 
claim on the merits was subsequently vacated by a February 
2003 order of the United States Court of Appeals for Veterans 
Claims (Court).  The Court did not vacate the Board's 
December 2001 decision to reopen the claim; therefore, the 
issue currently on appeal is now entitlement to service 
connection for an acquired psychiatric disorder.  The Joint 
Motion for Remand supporting the Court's order reflects that 
the December 2001 Board decision was vacated and remanded for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA).  In February 2004, the RO complied with the 
Board remand by providing the veteran a notice letter 
pursuant to the VCAA.  In April 2004, the RO issued another 
supplemental statement of the case.  Thereafter, the case was 
retuned to the Board for its appellate review. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided a VA medical 
examination and medical opinion in order to assist in 
substantiating the claim for VA compensation benefits.

2.  The preponderance of the evidence demonstrates that the 
veteran's currently diagnosed psychiatric disorder, variously 
diagnosed as anxiety disorder, recurrent depressive disorder, 
and somatization disorder, was not present during service or 
for many years thereafter and it is not linked to any 
incident of active service. 


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection for an acquired psychiatric disorder.  A February 
2004 RO letter notified the veteran what must be demonstrated 
to establish service connection for an acquired psychiatric 
disorder, and requested from the veteran copies of any 
records or documents he had regarding service connection for 
an acquired psychiatric disorder.  The RO advised the veteran 
what evidence had been received, that VA would request any 
information or evidence the veteran wanted VA to obtain, 
including any medical evidence from his doctors about which 
he told VA, and requested the veteran to provide information 
regarding medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) and 
VA Forms 21-4138 (Statement in Support of Claim) for this 
purpose.  A March 2001 RO letter previously notified the 
veteran of the need to "submit any evidence that supports 
your claim for service connection."  The March 2001 letter 
also advised the veteran that VA would request any 
information or evidence the veteran wanted VA to obtain, 
including any medical evidence from his doctors about which 
he told VA, and requested the veteran to provide information 
regarding medical treatment; the RO sent a VA Form 21-4142 
and a VA Form 21-4138 for this purpose.  Thus, the veteran 
has been advised which portion of evidence is to be provided 
by him and which portion VA will attempt to obtain in 
accordance with 38 U.S.C.A. § 5103(a).  In addition, the 
December 2001 Board decision also advised the veteran of the 
evidence in his case, indicated the relative weight of the 
medical opinion evidence of record, and served to point out 
the factors that would constitute a more probative favorable 
medical opinion.  These documents show that the appellant was 
notified of the evidence needed to substantiate his service 
connection claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio, 16 Vet. App. at 183.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the original RO decision 
that is the subject of this appeal was entered in November 
1997, before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VA O.G.C. Prec. Op. No. 7-
2004.
VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, wile the notice provided to the appellant in 
February 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant in April 2004.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In the February 2004 letter, the RO asked 
the veteran to inform the RO about "any other evidence or 
information that you think will support your claim."  The 
April 2004 supplemental statement of the case provided the 
veteran with a copy of the VCAA regulations.  The veteran's 
attorney's June 2004 Additional Argument & Evidence Submitted 
in Support of Claim reflects that he is well aware of the 
need to provide all evidence pertaining to the claim, as 
indicated by the citations to, and quotations from, the 
Pelegrini decision.  In letters informing the veteran that 
his appeal had been certified to the Board, the RO informed 
him that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  In the case of the veteran's claim, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and all indicated post-
service medical records.  VA also provided the veteran a 
psychiatric examination and medical etiology opinion.  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional evidence is 
required by the new statute and regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____). 

II.  Service Connection for a Psychiatric Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2003).  Generally, 
for the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, certain chronic diseases, including psychoses, 
may be legally presumed to have been incurred during service 
if manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

The veteran contends that his currently diagnosed psychiatric 
disorder is related to his active duty service.  In various 
statements, as well as his February 1998 personal hearing and 
October 1999 videoconference hearing, the veteran asserted 
that his psychiatric disabilities were incurred during 
service.  

The veteran's service medical records reflect that he was 
evaluated as psychiatrically normal on his June 1953 
enlistment examination.  Service medical records dated in 
March 1956 reflect that the veteran underwent a mental 
hygiene consultation.  The veteran's pre-service history was 
summarized, and it was noted that he had been very 
disappointed with the service, had not made good adjustments 
in the service, and had had 3 courts martial.  It was also 
noted that the veteran wanted to get out of the service, and 
that his company wanted to be rid of him.  An attached 
statement noted, in part, that the veteran was reportedly 
"nervous," and "on the verge of cracking up."  Evaluation 
at closing was that the veteran was able to handle the 
situation.  There was no psychiatric diagnosis.  On his March 
1957 separation examination, the veteran's psychiatric 
condition was clinically evaluated as normal. 

Post-service records dated in October 1961 show a diagnosis 
of duodenal ulcer, and that the veteran underwent a vagotomy 
and pyloroplasty.  Post-service records dated in August 1962 
show a diagnosis of psychophysiologic gastrointestinal 
reaction, which was treated and improved.

In September 1963, the veteran submitted a claim of 
entitlement to service connection for ulcers, which he 
contended were incurred in November 1953.  On his Application 
for Compensation, the veteran did not claim service 
connection for any psychiatric disorder.  

The record reflects that the veteran was hospitalized at a VA 
facility in September 1963 "for the third time," 
complaining of painful urination of five days duration. 
Discharge diagnoses included passive-aggressive personality 
type disorder, improved.

Records of VA hospitalization from October to November 1963 
reflects a chief complaint of left lower quadrant pain, and 
discharge diagnoses that included passive-aggressive 
personality type disorder, improved, and psychophysiologic 
disorder gastrointestinal reaction, improved.  Report of VA 
hospitalization in March 1964 reflects discharge diagnoses of 
psychophysiologic gastrointestinal reaction, improved, and 
acute prostatitis, improved.  Report of VA hospitalization 
from August to September 1965 reflects discharge diagnoses of 
psychophysiologic gastrointestinal reaction and chronic 
prostatitis with possibility of acute flare-up.  None of the 
above reports of VA hospitalization related any of the 
veteran's complaints to his period of active service.

Service connection was denied for duodenal ulcer and 
prostatitis, among other things, by a December 1965 rating 
decision.  It was determined that these conditions had no 
relationship to service.  The veteran was informed of this 
decision, and did not appeal.

Following the December 1965 rating decision, various private 
medical records were added to the file which covered a period 
from 1958 to 1975, and show treatment for various medical 
problems.  An October 1960 physician's statement noted, in 
part, that the veteran probably had a functional or 
psychiatric problem, and that he might also have some organic 
neurological disease.  An October 1961 psychologist's 
evaluation diagnosed the veteran with a compulsive 
personality with marked paranoid trends.

Records from August 1970 note that the veteran's degree of 
psychiatric impairment was mild.  It was noted that he had a 
previous bout of mental illness in July 1969, for which he 
was hospitalized for one week.  Following examination of the 
veteran, the examiner's impressions were: 1) hysterical 
neurosis, dissociative type with fugue state accounting for 
sexual deviation or; 2) non-psychotic organic brain syndrome 
with epilepsy, secondary to encephalitis or alcoholism, 
resulting in a temporal low seizure with sexual deviation; or 
3) depressive reaction (manic depressive illness, depressed 
type).  

In September 1974, the veteran was hospitalized due to chest 
pain.  Discharge diagnoses included severe anxiety reaction.  

In various statements, the veteran asserted that he was 
treated for a nervous condition during service.  Also on file 
is a December 1975 statement from a private company which 
noted that they had employed the veteran from July 1957 to 
March 1962, at which time he was dismissed because of a poor 
attendance record.  The veteran asserted that his poor 
attendance was due to his frequent illnesses.

At a December 1975 personal hearing, the veteran essentially 
testified that he had nervous problems and stomach problems 
during service, and that he had had them ever since.  

Private medical records dated from 1965 to 2001, including 
records apparently received from the Social Security 
Administration (SSA), show treatment for various medical 
problems.  In April 1969, the veteran was diagnosed with 
anxiety neurosis.  

An April 1976 private medical statement noted that the 
veteran was on strong medicine for nervousness.  A June 1976 
private medical revealed a relatively unstable personality, 
which was confirmed by previous examinations.  

In November 1976, the veteran underwent a VA medical 
examination in conjunction with his claims for non-service- 
connected pension benefits.  His reported medical history 
included a nervous breakdown in 1970, and recurrence of 
stomach ulcers, in 1975.  No significant abnormalities were 
found on evaluation of the cardiovascular system.  Diagnoses 
included anxiety neurosis, with conversion symptoms, 
competent. 

An April 1977 VA examination for housebound status or need 
for regular aid and attendance reflects a psychiatric 
diagnosis of depression.

A May 1982 SSA examination found the veteran to have 
intermittent depression which had required hospitalization at 
one time.  Overall, it was opined that the veteran would 
probably not be employable again.

In September 1982, the veteran underwent a VA 
neuropsychiatric examination, which resulted in diagnoses 
that included generalized anxiety disorder.

Records from October 1995 show assessments of chronic 
depression, and multiple psychotropic drugs and chronic 
insomnia and family problems.

A December 1999 statement from a VA physician noted that the 
veteran was treated for conditions at the VA outpatient 
clinic that included chronic depression and psychosomatic 
complaints. 

A January 2000 statement from A. B. D., MD (hereinafter, 
"Dr. ABD"), noted that he had treated the veteran at 
various times since 1983.  Dr. ABD wrote that the veteran's 
psychiatric diagnosis included longstanding major depressive 
disorder and somatoform disorder, and that the veteran had 
multiple chronic and serious medical problems.  Dr. ABD 
offered the opinion that it was "highly probable that [the 
veteran's] psychiatric illness began while he was in the 
service."

A January 2000 private hospitalization report showed final 
diagnoses that included major depression with 
hysteropsychosis.

In May 2000, the veteran underwent a VA mental disorders 
examination.  The examiner noted that the veteran's claims 
file was reviewed extensively, and summarized the contents 
thereof.  Following examination of the veteran, Axis I 
diagnoses were depression not otherwise specified, rule out 
depression secondary to general medical condition or 
medications; and history of alcohol dependence in sustained 
full remission.  Axis II diagnosis was mixed personality 
disorder with antisocial and paranoid features.  In an 
addendum, the examiner noted that, following the examination, 
the staff had informed him of several phone calls received 
from the veteran.  Per staff, the veteran reportedly claimed 
that he was told that he would not receive a favorable review 
because of his income.  The examiner stated that this was 
false.  Additionally, it was noted that the veteran 
complained of frequent interruptions.  The examiner wrote 
that this was untrue, as the examination was greater than 1 
and 1/2 hours without any interruptions.  The veteran also 
complained that the examiner informed him that he (the 
veteran) would not be compensated due to alcohol use.  The 
examiner wrote that this was also untrue.  Moreover, the 
examiner wrote that the veteran was informed that his alcohol 
use complicated his psychiatric diagnosis.  The veteran was 
also informed that the examiner rendered a diagnosis, but did 
not make compensation and pension decisions.  Further, the 
examiner noted that these complaints and distortions were 
consistent with the diagnosed condition at Axis II (mixed 
personality disorder with antisocial and paranoid features).

In a subsequent June 2000 addendum, the examiner noted that 
he had reviewed his May 2000 VA examination report.  
Considering all the evidence, including a letter from Dr. 
ABD, it was the examiner's opinion that the veteran suffered 
from a mixed personality disorder with antisocial and 
paranoid features.  Further, the examiner opined that the 
veteran's current depression was not likely to have been 
incurred or aggravated by his active military service.  The 
examiner wrote that the veteran's psychiatric complaints 
during service of anger and poor sleep did not meet the DSM- 
IV criteria for any Axis I diagnosis, and were experienced in 
the context of alcohol dependence as well as psychosocial 
stressors including incarceration and his wife's infidelity.

Records from June 2001 reflect that the veteran was being 
treated for various medical problems, including anxiety 
disorder, recurrent depressive disorder, and somatization 
disorder. 

In various statements, as well as his February 1998 personal 
hearing and October 1999 videoconference hearing, the veteran 
contended that his psychiatric disabilities were incurred 
during service.  He asserted that he injured his head when he 
fell off the back of the truck during service.  Further, he 
contended that he had emotional/psychiatric problems during 
service, but that an enlisted attendee would not let him see 
the psychiatrist.  This attendee reportedly told the veteran 
that he would not let the veteran get a Section 8 or a 
Section 9.  In addition, the veteran described his current 
medical problems, and criticized VA's handling of his claims.

At the October 1999 videoconference hearing before the 
undersigned Veterans' Law Judge, the veteran's spouse 
testified that she had known the veteran since the 1960s, and 
that he had had these problems since that time.  However, she 
acknowledged that she was not acquainted with the veteran 
during his time in service.  She commented on the difficulty 
in getting a doctor to actually supply a competent medical 
nexus opinion.

After a review of all the lay and medical evidence of record, 
whether or not specifically cited, the Board finds that the 
veteran's currently diagnosed psychiatric disorder, variously 
diagnosed as anxiety disorder, recurrent depressive disorder, 
and somatization disorder, was not present during service or 
for many years thereafter and it is not linked to any 
incident of active service.  The service medical records 
reflect that at a mental hygiene consultation in March 1956 
the veteran reported that he was "nervous" and on the verge 
of "cracking up"; however, no psychiatric diagnosis was 
made at that time, and the examiner determined that the 
veteran was able to handle the situation.  The service 
medical record for the remainder of the veteran's service is 
negative for any psychiatric complaints, findings, or 
diagnoses.  A year later, at the service separation 
examination in March 1957, the veteran denied any psychiatric 
symptomatology, and was found to be psychiatrically normal.  
Based on this evidence, the Board finds that during the 
veteran's service there was no combination of manifestations 
sufficient to identify a psychiatric disability or disease 
entity, including anxiety disorder, recurrent depressive 
disorder, and somatization disorder, so as to establish 
chronicity of such claimed disorder during service.  38 
C.F.R. § 3.303(b). 

If, as in this veteran's case, chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  See 
38 C.F.R. § 3.303(b) (2003).  In this case, the evidence of 
record reflects that at service separation the veteran denied 
that he had any psychiatric symptoms, specifically including 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, nervous trouble of any sort, or 
excessive drinking habit.  Although the veteran filed a claim 
for service connection in September 1963, he did not claim 
service connection for a psychiatric disorder or indicate on 
the VA Form 21-526 the onset of any psychiatric symptoms in 
service.  The first evidence of post-service psychiatric 
symptomatology was in the early 1960s when the veteran was 
diagnosed with passive-aggressive personality disorder and 
psychophysiologic disorder gastrointestinal reaction.  In 
this regard, the Board notes the veteran's more recent 
history of having sought psychiatric treatment immediately 
after service; however, the record does not reflect for what 
symptoms or what disorders the veteran sought such treatment, 
and there is no medical evidence of record that reflects 
post-service treatment for a psychiatric disorder, or for a 
disorder with a psychiatric component, other than personality 
disorder, prior to 1960.  For these reasons, the Board finds 
that the veteran did not experience continuous psychiatric 
symptomatology associated with anxiety disorder, recurrent 
depressive disorder, or somatization disorder in the post-
service period until years after service separation.  

On the question of whether the weight of the competent 
medical evidence demonstrates that the veteran's current 
psychiatric disorder (variously diagnosed as anxiety 
disorder, recurrent depressive disorder, and somatization 
disorder) is etiologically related to his active service, 
there is both favorable and unfavorable medical opinion 
evidence of record.  Therefore, the Board must weigh the 
favorable medical opinion evidence against the unfavorable 
medical opinion evidence.  See 38 C.F.R. § 3.303(d).  

Where, as in this veteran's case, there is a difference of 
medical opinion, the United States Court of Appeals for 
Veterans Claims (Court) has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases);  Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In this veteran's case, the only competent medical opinions 
to address the etiology of the veteran's current psychiatric 
disorder are the January 2000 opinion from 
Dr. ABD, and the May 2000 opinion by a VA psychiatrist.  With 
regard to the weight to assign to Dr. ABD' opinion that the 
veteran's psychiatric disorder had been present since 
service, there is nothing of record to indicate that he 
reviewed the veteran's service medical records, or any of the 
medical records pertaining to his post-service psychiatric 
treatment prior to the creation of his own records from 1983.  
Dr. ABS did not provide a rationale for this opinion.  

With regard to the weight to assign to the May 2000 VA 
examiner's opinion, the examiner indicated that he had 
reviewed the veteran's claims folder, which included the 
service and post-service medical records, and specifically 
noted that he had reviewed Dr. ABD's opinion.  Moreover, the 
examiner provided a rationale for his opinion that the 
veteran's current psychiatric disorder did not originate 
during service - that the veteran's in-service symptoms did 
not satisfy the criteria for an Axis I diagnosis.  With 
regard to the veteran's criticisms of the adequacy of the May 
2000 VA mental disorders examination, as well as the 
physician who conducted the examination, the examiner's 
initial addendum reflects that he had no bias against the 
veteran, and that the examination lasted for 1 and 1/2 hours, 
without interruption.  Because the May 2000 VA examiner's 
opinion was based on a more thorough review of the evidence 
of record, provided a rationale for the opinion, and is 
otherwise consistent with the medical evidence of record that 
shows in-service report of nervous but no diagnosis, and no 
diagnosed disorder until over two years after service 
separation, the Board finds that the VA examiner's nexus 
opinion is of more probative value than Dr. ABD's nexus 
opinion.

To the extent that the veteran reports, and the medical 
opinion evidence reflects, that the veteran's in-service 
symptomatology and post-service symptomatology between 1957 
and 1970 is attributable to alcohol abuse, service connection 
cannot be granted for substance abuse pursuant to the 
provisions that prohibit service connection for willful 
misconduct, which includes the abuse of alcohol.  38 C.F.R. 
§ 3.301(b)(c) (2003).

With regard to the veteran's own assertion that his currently 
diagnosed psychiatric disorder is etiologically related to 
service, while he is competent to report and describe to a 
medical professional any in-service events or symptomatology, 
as well as symptoms he experiences at any time, it is the 
province of health care professionals to enter conclusions 
which require medical opinions, including a medical diagnosis 
and an opinion as to the relationship between a current 
disability and service.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu, 2 Vet. App. at 494-95.     

Although service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, in this 
veteran's case, the Board finds that the weight of the 
competent medical evidence demonstrates that the veteran's 
psychiatric disorder, variously diagnosed as anxiety 
disorder, recurrent depressive disorder, and somatization 
disorder, was not present until years after service and is 
not etiologically related to his active service.  See 38 
C.F.R. § 3.303(d).  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for an acquired psychiatric disorder.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309. 

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disorder is 
denied. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



